DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 9, 11, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nordstrom et al (2016/0164823 A1).
As per Claim 1, Nordstrom teaches a method for establishing a one-to-one voice call between two selected smartphones (Figure 1 – References 12A and 12B; Page 3, Paragraphs [0028] and [0029]; Page 8, Paragraph [0058]), the method comprising the sequential steps of: receiving predetermined preference data and an indication of ready for internet telephony call by a data storage device from a first smartphone (Figure 1 – References 12A; Figure 2 – Reference 202; Page 4, Paragraph [0034]; Page 5, Paragraph [0042]).
(Note: In paragraphs [0034] and [0042], Nordstrom describes mobile device owners registering with a collaboration system by establishing an account and entering profile data. Nordstrom indicates that profile information includes user contact information, social relationship data, user status information [e.g. user availability state], personal details/attributes, preferred search criteria, etc.)
Nordstrom also teaches retrieving from the data storage device a list of smartphones each having the same predetermined preference data and being ready for internet telephony call, the list of smartphones including feature data of a second smartphone (Page 4, Paragraph [0035]; Page 5, Paragraph [0042]); displaying the list of smartphones on the first smartphone (Page 3, Paragraph [0026]).
(Note: In paragraphs [0026] and [0035], Nordstrom describes comparing location, profile data, search criteria and other data related with a mobile device to identify commonalities [i.e. location, profile data, other attributes] between two or more mobile devices. The collaboration system generates a match result when a comparison finds a match in the compared data of searched mobile users and displays the listed matched results)
Nordstrom further teaches alerting a request for an internet telephony call on the second smartphone when the second smartphone is selected on the first smartphone (Page 8, Paragraph [0058]); and establishing an internet telephony call between the first and the second smartphone when the request is accepted on the second smartphone (Page 12, Paragraphs [0097] and [0098]; Page 13, Paragraph [0103]).
As per Claims 3 and 13, Nordstrom teaches wherein the predetermined preference data includes a topic of interest preferred by both the first and the second smartphone users as described in Claim 1. (Note: In paragraph [0034] and [0035], Nordstrom describes the comparison of profile data [i.e. topic of interest] to determine a match result common to on or more mobile device owners)
As per Claim 4, Nordstrom teaches storing the predetermined preference data in a first data structure in the data storage device after receiving the same and before the retrieving step, the first data structure only storing preference data of smartphones that have submitted an indication of ready for internet telephony call (Page 4, Paragraph [0034]).
As per Claim 5, Nordstrom teaches wherein the retrieving step includes sorting through data stored in the first data structure to collect the list of smartphones and using an identification of each smartphone in the list to retrieve corresponding feature data from a second data structure (Page 4, Paragraph [0034]).
(Note: In paragraph [0034], Nordstrom indicates profile data may be derived from contact lists or other data sources stored locally at a mobile device, and/or be derived from external sources [i.e. retrieved from an online social media account, a database and/or other repository] containing profile data that is accessible by the collaboration system via the network. Profile data, registered user account information, device settings, preferences, and the like can be stored in a table format, a data repository, or other storage device in communication with the environment) 
As per Claims 8 and 17, Nordstrom teaches wherein the alerting includes displaying feature data of the first smartphone on the second smartphone (Page 4, Paragraph [0037]; Page 6, Paragraphs [0043] and [0044]). (Note: In paragraph [0037], Nordstrom describes the delivery of an alert or a silent notification. In paragraph [0043], Nordstrom describes displaying a user name or user handle [i.e. feature data of the first smartphone] at the other mobile device [i.e. second smartphone])
As per Claims 9 and 18, Nordstrom teaches wherein the internet telephony call is made using Voice-over-IP protocol (Page 13, Paragraph [0103]); and includes feature data of the first smartphone (Page 4, Paragraph [0037]; Page 6, Paragraphs [0043] and [0044]).
As per Claim 11, Nordstrom teaches a method as described in Claim 1. Nordstrom also teaches a first smartphone (Figure 1 – Reference 12A; Page 3, Paragraph [0028]); a central server (Figure 1 – Reference 20; Page 4, Paragraph [0031]); and a data storage device associated with the central server (Databases: Page 3, Paragraph [0028]; Memory: Figure 1 – Reference 24; Page 4, Paragraph [0032] and [0034]; Storage Device: Page 5, Paragraph [0042])
As per Claim 19, Nordstrom teaches a method for establishing a one-to-one voice call between two selected smartphones the method comprising the sequential steps of: retrieving from the first data structure a list of smartphones each having the same predetermined preference data, the list of smartphones including feature data of a second smartphone; displaying the list of smartphones on the first smartphone; alerting a request for an internet telephony call on the second smartphone when the second smartphone is selected on the first smartphone; and establishing an internet telephony call between the first and the second smartphone when the request is accepted on the second smartphone as described in Claim 1.
Nordstrom also teaches receiving predetermined preference data and an indication of ready for internet telephony call by a data storage device from a first smartphone; storing the predetermined preference data in a first data structure in the data storage device, the first data structure only storing preference data of smartphones that have submitted an indication of ready for internet telephony call (Figure 6 – Reference 604; Page 10, Paragraph [0081]; Page 11, Paragraph [0083]; Page 12, Paragraph [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al (2016/0164823 A1) in view of Brunet et al (2019/0065458 A1).
As per Claims 2, 12 and 20, Nordstrom teaches the method and system of Claims 1 and 11. Nordstrom also teaches wherein the predetermined preference data includes a topic of interest preferred by both the first and the second smartphone users as described in Claim 3. Nordstrom does not teach wherein the predetermined preference data includes a language for being used in the internet telephony call. However, Brunet teaches wherein the predetermined preference data includes a language for being used in the internet telephony call (Figure 3 – References 310 and 316; Page 4, Paragraph [0051] – [0053]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Nordstrom with the method and system taught by Brunet to ensure that parties seeking to communicate speak a language in common so that each party has the ability to understand what the other is saying.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al (2016/0164823 A1) in view of Deupree, IV (2017/0046753 A1).
As per Claim 6, Nordstrom teaches the method and system of Claim 1, wherein the feature data includes name and age and ratings of a user and a phone number of the second smartphone (Name/Age/Phone Number: Page 4, Paragraph [0037]; Page 6, Paragraphs [0043] and [0044]; Page 8, Paragraph [0062]; Page 13, Paragraph [0103]). Although Nordstrom describes user ratings of businesses; Nordstrom does not teach wherein the feature data includes ratings of a user. However, Deupree teaches wherein the feature data includes ratings of a user (Figures 6a and 6B – References 605 and 694; Page 10, Paragraph [0081]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Nordstrom with the method taught by Deupree to provide collaboration system users the ability to provide other users who are seeking to engage with a rated user an honest assessment of the rating user’s prior interaction with the rated user to provide additional insight regarding the rated user’s work to user’s seeking to engage with the rated user.
As per Claim 7, the combination of Nordstrom and Deupree teaches updating the ratings after an end of the internet telephony call as described in Claim 6. (Note: The feedback field and rating buttons described by Deupree allow for a user to provide feedback in the form of text, speech or through the use of a star system. Feedback is provided after the completion of a task, service or interaction [i.e. internet telephony call])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Nordstrom with the method taught by Deupree to provide collaboration system users the ability to provide other users who are seeking to engage with a rated user an honest assessment of the rating user’s prior interaction with the rated user to provide additional insight regarding the rated user’s work to user’s seeking to engage with the rated user.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al (2016/0164823 A1) in view of Robinson et al (2007/0162569 A1).
As per Claim 10, Nordstrom teaches the method of Claim 1; but does not teach wherein the internet telephony call is anonymous. However, Robinson teaches wherein the internet telephony call is anonymous (Figure 1 – Reference 106; Page 3, Paragraph [0044]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Nordstrom with the method taught by Robinson to enable users the ability to discuss sensitive information freely and give honest feedback without having to be concerned about retaliation from offended parties. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al (2016/0164823 A1) in view of SCHOBEL et al (2017/0103488 A1).
As per Claim 14, Nordstrom teaches the system of Claim 11; but does not teach wherein the data storage device includes a second data structure configured to store feature data of pre-registered smartphones, wherein each pre-registered smartphone has a unique identification used to link the first data structure and the second data structure. 
However, Schobel teaches wherein the data storage device includes a second data structure configured to store feature data of pre-registered smartphones, wherein each pre-registered smartphone has a unique identification used to link the first data structure and the second data structure (Page 4, Paragraph [0055]).
(Note: In paragraph [0055], Schobel describes a user registering with an anonymous communication system. The user is prompted to provide identifying information and the system then generates a unique code which is then used to identify the registered user. The identifying information is securely store in a database system and the unique code is linked with the user name in the database system)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Nordstrom with the method taught by Schobel to allow witnesses to reliably and quickly report incidents of illegal, unethical, harmful or inappropriate conduct anonymously so that incidents may be resolved and prevent further harm being inflicted.

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al (2016/0164823 A1) in view of SCHOBEL et al (2017/0103488 A1) as applied to Claim 14 above, and further in view of Deupree, IV (2017/0046753 A1).
As per Claims 15 and 16, the combination of Nordstrom and Schobel teaches the system of Claim 14; but does not teach wherein the feature data includes name, age and ratings of a user and a phone number of each pre-registered smartphone; and wherein the rating is updated after an end of the internet telephony call. However, Deupree teaches teach wherein the feature data includes name, age and ratings of a user and a phone number of each pre-registered smartphone; and wherein the rating is updated after an end of the internet telephony call as described in above in Claims 6 and 7.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Nordstrom and Schobel with the system taught by Deupree to provide collaboration system users the ability to provide other users who are seeking to engage with a rated user an honest assessment of the rating user’s prior interaction with the rated user to provide additional insight regarding the rated user’s work to user’s seeking to engage with the rated user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fernando et al (2013/0204937 A1), Noldus et al (2014/0146954 A1), BELLINGER et al (2019/0379759 A1), Torress (2010/0235228 A1), Quarterman et al (2007/0226374 A1), SIVAVKEESAR (2012/0084364 A1) and Raff (2005/0282530 A1). Each of these describes systems and methods for enabling anonymous communication between parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652